Citation Nr: 1730626	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  01-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tendonitis of the right ankle, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from February 1973 to July 1976.  The Veteran died in May 2012; the Veteran's surviving spouse filed a timely substitution.  See February 2016 Deferred Rating. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A notice of disagreement was received in September 2004, a statement of the case was issued in April 2005, and a VA Form 9 was received in April 2005.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2008 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In May 2009, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDINGS OF FACT

1.  By an April 1992 rating decision, the RO denied the Veteran's claim for service connection for right ankle tendonitis; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's April 1992 decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's April 1992 decision is cumulative or redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for right ankle tendonitis, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1992 rating decision to deny service connection for tendonitis of the right ankle is final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for tendonitis of the right ankle has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  

With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Here, the Veteran was sent VCAA letters in February 2004 and December 2004.  This claim was remanded in May 2009 for issuance of a corrective VCAA notice.  A letter was sent to the Appellant in February 2016.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives for this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The claim was subsequently readjudicated in April 2017.  

The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the claimant in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  The RO has obtained service treatment records and post-service treatment records.  However, with respect to claims to reopen, VA does not have a duty to provide a medical examination or obtain a medical opinion until the claim has been reopened.  As the claim has not been reopened, VA had no duty to provide a medical examination or obtain an opinion in this case.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in October 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran nor the Appellant has not raised any deficiency with the hearing.  Because the claimant has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Appellant is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Tendonitis of the Right Ankle

A request to reopen the claim for entitlement to service connection for tendonitis of the right ankle was submitted by the Veteran in October 2003.  The Veteran died in May 2012; the Veteran's surviving spouse filed a timely substitution.  See February 2016 Deferred Rating. 

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the present case, in a April 1992 decision, the RO denied the Veteran's claim for service connection for tendonitis of the right ankle.  The RO notified the Veteran of its decision and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this instance, since the April 1992 rating decision denied the claim on the basis that there was no probative evidence that the Veteran's tendonitis of the right ankle was causally or etiologically due to service or proximately due to or aggravated by his service-connected left knee disability, the Board finds that new and material evidence would consist of evidence that the Veteran's tendonitis of the right ankle is linked to service or to his left knee disability. 

Evidence received since the April 1992 decision consists of numerous medical records, lay statements, and testimony.  Specifically, the Veteran has asserted and testified that his right ankle disorder is a result of an altered gait due to his left knee disability.  Such statements merely reiterate the Veteran's long-standing contentions that he suffers from right ankle problems as a result of his left knee disability.  The Veteran's assertions that his right ankle disorder is due to his left knee were reported to clinicians during the course of the prior claim, and were considered and rejected in the prior denial.  See e.g. October 1991 statement; December 1991 VA examination.  Thus, these statements are cumulative or redundant of information and evidence considered in prior denials.  

The Veteran/Appellant also submitted additional treatment records.  This evidence is new because it had not previously been submitted; however, it is not material because the evidence cannot reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the right ankle tendonitis to his left knee.  While the records document treatment of the right ankle, they do not contain evidence indicating the Veteran's right ankle is due to or aggravated by his left knee disability, or that his right ankle was due to service.   The Veteran/Appellant has not submitted any new and material evidence that raises a reasonable possibility of substantiating the claim.  

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a layperson, or because contemporaneous medical evidence is no longer available to corroborate it.  Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  However, as indicated above, in the current appeal the Veteran has not provided evidence in support of a nexus that was not already previously considered in prior decisions.  Accordingly, his contentions made during the current appeal may not be deemed both new and material.  Shade, supra.
 
Since the evidence submitted after April 1992 is not new and material, the claim for service connection for tendonitis of the right ankle is not reopened.  The benefit sought is denied.  As the Appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the Appellant's application to reopen the claim for entitlement to service connection for tendonitis of the right ankle is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


